Citation Nr: 0311216	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis.

2.  Entitlement to service connection for a chronic acquired 
lung disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.  


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from May 1996 and April 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for a lung disorder and residuals of hepatitis.  

In July 1999 the Board denied the appeal on the basis that 
the claims were not well grounded.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  The Secretary of Veterans Affairs filed an 
unopposed motion for remand and a stay of proceedings in 
December 2000 due to the enactment of the Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126).  In December 2000, the 
CAVC granted the motion, vacated the 1999 Board decision, and 
remanded the case to the Board for adjudication.  

As further development was required, the Board remanded the 
case to the RO in August 2001.  

In December 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  There is no probative, competent medical evidence of a 
chronic acquired lung disorder or chronic hepatitis which has 
been linked to service on any basis.  


CONCLUSIONS OF LAW

1.  A chronic acquired lung disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).

2.  Chronic hepatitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that there 
was no evidence of hepatitis or a lung disorder when the 
veteran was examined for enlistment in January 1949.  In 
March 1949 he had pleuritis for two days for which he was 
treated with APC's.  There were no other lung complaints 
shown in the service medical records.  The lungs were clear 
on the March 1950 medical examination.  On discharge no 
abnormality of the lungs was noted and a chest x-ray was 
normal.

A field record from June 6, 1951 noted a diagnosis of 
hepatitis.  The veteran reported upper abdominal pain and 
nausea between meals and a poor appetite.  He added that his 
stools showed a little blood on one occasion.  On June 8th, 
he still reported some pain around the umbilicus.  The liver 
was not enlarged and there were no masses.  There was no 
exceptional tenderness.  Lab testing the same day was 
positive for ascariasis.  Repeat testing on June 9 found no 
ova or parasites.  A report from June 12 noted a diagnosis of 
ascariasis.

The veteran was seen again in July 1951 for complaints of 
abdominal pain for six weeks, but no disease was found.  A 
stool examination was negative for ova and parasites.  

A report from August 1951 shows it was noted that the veteran 
had stomach cramps for one month following which he was 
admitted to the hospital for possible hepatitis following 
which he was returned to duty status.

The June 1952 discharge examination report noted that the 
veteran had been hospitalized for dysentery with parasites in 
July 1950.  His physical profile was intact and his physical 
category was "A."

The veteran filed a VA claim in 1970 for hemorrhoids.  No 
mention was made of hepatitis or a lung disorder.  VA records 
in the claims folder show treatment for tonsillectomy in 1960 
and for hemorrhoids, anxiety reaction with hypochondriasis 
and chronic meibomianitis (inflammation of the Meibomian 
glands of the eyelids).  He reported some burning in the 
abdomen with weight loss.  He did not date it to his period 
of service.  Lab tests were within normal limits.  A chest x-
ray was normal.  There was also normal gallbladder function 
and an upper gastrointestinal series and barium enema were 
negative.

In April 1990 the veteran was hospitalized at a VA hospital 
for treatment of basal cell carcinoma.  He did not report any 
abdominal symptoms.  He did report some occasional sharp 
nonradiating pain in his left chest wall.  It was noted that 
he had been using tobacco for many years and had used alcohol 
heavily in the past.  On examination of the abdomen there 
were no masses or tenderness and no hepatosplenomegaly.  The 
lungs were clear to auscultation.  Chest x-rays were 
negative.

Additional VA treatment records from 1990 were received.  
These contain no treatment or complaints pertinent to the 
abdomen or lungs.  VA records from 1995 showed no treatment 
for hepatitis, residuals of hepatitis or the liver.  In 
February 1995 a chest x-ray was negative.  Another record 
from the same month noted that the veteran was provided with 
a pneumonia vaccine, Pneumovax.  In August 1995 he 
incidentally noted gastrointestinal upset.  There were no 
complaints pertaining to the liver.

The veteran underwent radical retropubic prostatectomy for 
adenocarcinoma of the prostate in October 1995.  It was noted 
that he had undergone blood transfusion, and postoperatively 
he had poor inspiratory effort and required aggressive 
pulmonary toilet.  There was some noncompliance with 
pulmonary toilet treatment.  A chest ray a little less than a 
week postoperatively showed significant atelectasis on the 
right side but no active infiltrate.  By the 10th 
postoperative day he was doing quite well and his examination 
was completely benign.

In March 1996 the veteran reported that his lungs were 
"burnt in [a] gas chamber."

Additional VA treatment records from 1995 and 1996 were 
received.  These were largely irrelevant to his claims.  In 
February 1996 it was noted that the veteran was up to date on 
his Pneumovax and flu vaccination.

The RO sent a letter to the veteran asking about details of 
his exposure to "mustard gas."  In April 1996 he reported 
that he was exposed between June 12, 1949 and April 21, 1949 
during basic training.  He reported that he was in "Co. 'C' 
46 Arm Inf. Bn & Co. 'B' Armd Div, Camp Chaffee, AR."  He 
reported that he went into a gas chamber with a gas mask.

In July 1996 the veteran had a VA outpatient visit.  There 
was some tenderness of the abdomen.  The liver was palpated 
2-3 centimeters below the costal margin.  The spleen was not 
felt.  There was mild CVA tenderness.  The assessment was 
shortness of breath from obesity and smoking.  On examination 
the examiner stated that it could not be determined that the 
liver was enlarged.  The edge was just below the right costal 
margin and the upper border could not be ascertained on 
percussion.  Liver function studies were normal.

When seen for complaints of back and shoulder pain in July 
2001, the veteran reported a history of hepatitis and 
complained of right upper quadrant pain at times when 
walking.  

In an addendum to the examination report the examiner stated 
that the veteran had a hepatitis screen several times in the 
past few years, and that he had been advised that he does not 
have hepatitis.  

Pursuant to the Board's remand of August 2001, the veteran 
was afforded VA examinations.  Examinations were conducted in 
November 2001, September 2002 and February 2003.

In November 2001, a respiratory examination was conducted.  
The examiner acknowledged a review of the claims folder and 
remand.  The veteran gave a history of exposure to gas during 
a basic training drill.  Reportedly, he was kept in the 
chamber too long and coughed up blood and choked when 
released.  He noted being placed on sick call for 7 days.  
After service, he worked as a truck driver and has been a 
lifelong cigar smoker, but did not inhale.  He denied taking 
lung medication, hospital admissions, and abnormal chest x-
rays.  

However, in the past he had been told that his lungs were 
"distorted" and was placed on urologic lung medication 
during hospitalization for a urologic procedure.  He did not 
give a further pulmonary history.  He complained of a daily 
cough, productive of a scant amount of white sputum.  He 
denied hemoptysis and anorexia.  Regarding the extent of 
dyspnea on exertion, it was variable, but vague and could not 
be quantified.  He denied asthma and treatment.  Regarding 
frequency and duration of any periods of incapacitation, the 
veteran reported none other than the 7 days of sick call in 
1949.

Pulmonary function tests were rescheduled since the results 
were not reasonable.  On the follow-up examination the 
veteran could not perform the test due to coughing.  The 
chest x-ray was normal.  The examiner determined that there 
was no radiographic evidence of pulmonary disorder, and noted 
the veteran's inability to perform pulmonary function testing 
after several attempts.  The examiner found that without 
pulmonary function testing, no further comments could be made 
regarding the presence or absence of pulmonary disease. 

In September 2002, another VA respiratory examiner reviewed 
the file and the prior report for the purpose of addressing 
the questions posed in the Board's August 2001 remand.  The 
examiner determined that a review of the service medical 
records did not reveal any admissions or treatment for lung 
conditions or hemoptysis, and that the November 2001 
examination findings did not show any findings consistent 
with lung disease.  The examiner also pointed to the negative 
chest x-ray and the failed attempts to complete the pulmonary 
function tests.  

Regarding the specific questions posed in the remand, the 
examiner found that the veteran does not suffer from a lung 
disease.  The examiner found that there was no evidence in 
the history of the veteran or in the available examination 
findings that lead them to suspect that the veteran has an 
underlying lung condition.  The examiner indicated that other 
than lung disease, there are a number of reasons for a 
chronic cough such as allergic rhinitis, postnasal drip, 
chronic sinusitis, or a cardiac condition.  However, the 
examiner felt that a pulmonary cause could not be excluded 
given the veteran's inability to perform the pulmonary 
function tests.  Even though the examiner noted this, he 
further found that the preponderance of the evidence does not 
suggest the presence of a lung disability.  Given the finding 
of no lung disease, the examiner then determined that the 
answers to questions regarding a nexus to the veteran's 
service, including exposure to vesicant agents, were 
negative.  

Regarding the matter of hepatitis, a VA examination was 
conducted in February 2003.  The examiner commented that the 
service medical records show that hepatitis was considered a 
possibility given the presence of anorexia, vague discomfort, 
and the chronicity.  However, the examiner noted that there 
was no icterus, fever, hepatomegaly, or any other clinical 
signs of liver disease.  Subsequently, the ova and parasite 
stool examination revealed ascariasis and antihelminthic 
medication was administered.  Hepatitis was not diagnosed.  
The examiner commented that the vague discomfort and anorexia 
the veteran experienced were typical symptoms for intestinal 
ascariasis, and stated his belief that this is the condition 
that the veteran suffered from during service.  

The examiner noted the negative hepatitis screens performed 
in 1996 and 1997.  The examiner recorded that the post-
service records document some complaints of vague abdominal 
pain, usually attributed to irritable bowel syndrome.  
Although at one point an examiner indicated a slight 
enlargement of the liver, another examiner did not 
substantiate such a finding and ultrasounds and plain films 
revealed a normal size liver and spleen.  The examiner 
recorded that the liver function tests had not been abnormal 
nor shown signs of chronic liver disease.  On the day of the 
examination, the veteran did not complain of nausea, 
vomiting, localized abdominal pain, or abdominal distension.  
His appetite was good and his weight stable.  The examiner 
diagnosed remote history of intestinal ascariasis, with no 
identifiable residual disease or disability.  The examiner 
ultimately determined that the veteran does not have a liver 
disease.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic diseases will be presumed to have been 
incurred during service, if manifested to a compensable 
degree within the year after service.  38 C.F.R. §§ 3.307, 
3.309 (2002).

Service connection will be established for specified 
conditions (including chronic obstructive pulmonary disease, 
emphysema, asthma, bronchitis, and chronic laryngitis), which 
develop subsequent to full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active service.  Service 
connection will not be established under the regulation if 
there is affirmative evidence that establishes a nonservice-
related supervening condition or event as the cause of the 
condition.  38 C.F.R. § 3.316 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter - Duty to Assist

As stated in the Introduction, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The Board is satisfied that the duty to notify and the duty 
assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to service connection for 
hepatitis and lung disease in the July 1996 and May 1997 
statements of the case, and the supplemental statements of 
the case issued in December 2002 and March 2003.  

Furthermore, as stated in the Introduction, the CAVC vacated 
and remanded the case to the Board in December 2000 in light 
of the VCAA.  The Board addressed the VCAA in the August 2001 
remand to the RO and instructed the RO to provide the veteran 
with the proper notice.  As requested, in September 2001, the 
RO sent the veteran a letter that specifically addressed the 
VCAA.  The letter informed the veteran of the enactment of 
the VCAA; VA's duty to assist in obtaining evidence; what 
evidence must show for entitlement; when and where to send 
pertinent information; what VA had done to assist the claim; 
and how to contact VA for additional assistance.  Therefore, 
the duty to notify has been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The RO provided the veteran with the criteria of the VCAA and 
adjudicated his claim with this law in mind as shown by the 
December 2002 and September 2003 supplemental statements of 
the case.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with this case at this time, because 
the procedural actions of the RO are in agreement with and 
adhere to the mandates of this new law with respect to the 
duty to notify and the duty to assist the veteran in the 
development of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  
A review of the claims file shows that in accordance with the 
Board's August 2001 remand, the RO requested additional 
information concerning treatment, obtained VA examinations, 
and secured treatment reports.

Clearly, this is a case in which any further attempts to 
obtain any additional records would be futile, as all 
identified evidence has been obtained and associated with the 
claims folder.  38 U.S.C.A. 5103A (West 2002); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (codified at 38 C.F.R. 
3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary.  No further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.


Service Connection

The service records show that the veteran was treated for 
pleuritis which required the use of APC's.  Therefore, the 
evidence suggests that a lung disease may have been present 
during service.  The veteran has also presented arguments 
that he was exposed to mustard gas.  However, the competent 
medical evidence indicates that the incident of pleuritis was 
transient, and that the veteran has never suffered from a 
lung disease.

As discussed, the service and post-service chest x-rays have 
all been normal.  Furthermore, a VA examination was obtained 
specifically to resolve the medical questions posed in this 
case, including the veteran's assertions of exposure to 
vesicant agents.  

The physical examination was conducted in November 2001, and 
another examiner conducted a follow-up review of the report 
and claims file in September 2002.  After reviewing the 
record, the September 2002 VA examiner did not find that the 
veteran suffers from lung disease, and pointed to the lack of 
such findings in the service and post-service records.  
Although the veteran reported a cough, and the examiner noted 
that pulmonary function tests would help determine if there 
is a pulmonary cause, he ultimately found that the evidence 
does not suggest that there is a lung disability.  

Given the VA examiner's opinion and the lack of medical 
findings of record, it is reasonable to conclude that the 
veteran does not have a chronic acquired lung disorder, 
muchless one that has been linked to his period of service on 
any basis.  Questions involving the diagnosis and etiology or 
onset of disease require diagnostic skills and are within the 
realm of medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this case, the medical evidence is devoid of 
the requisite medical opinions to establish entitlement to 
service connection for a lung disease, including as due to 
exposure to mustard gas.  

With respect to the claim for hepatitis, a diagnosis of the 
condition appears in a June 6, 1951 record entry, but a 
review of the file demonstrates that hepatitis was only 
considered a possibility in light of the veteran's 
complaints.  For instance, on examination several days later, 
the liver was not enlarged, and there were no masses or 
tenderness.  Also, it was concluded that the veteran was 
suffering from ascariasis.  On another occasion, hepatitis 
was considered a "possibility", but the records do not show 
that such speculation was confirmed.  In fact, in February 
2003, the VA examiner reviewed the records and found that the 
veteran's complaints raised the question of hepatitis, but 
the actual examination findings were negative for the 
condition.  The examiner further pointed to post-service 
findings of normal liver function and negative hepatitis 
screens in 1996 and 1997.  The VA examiner determined that 
the veteran suffered from ascariasis during service, not 
hepatitis.  

Since the examiner also found that there was no identifiable 
residual disease or disability from the ascariasis, it is 
reasonable to find that the occurrence of the condition 
during service was transient in nature and resolved without 
any residual disability.  Unquestionably, the medical 
evidence of record does not demonstrate that the veteran has 
the disorders for which he claims service connection.   

As the competent medical evidence of record does not show 
that the veteran has a lung disease or hepatitis, it is 
reasonable to conclude that he does not have any of the 
disorders that he claims are service-connected.  In the 
absence of proof of a present disability, a valid claim has 
not been presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  There exists no basis upon which to predicate a 
grant of entitlement to service connection.  38 U.S.C.A. 
§§ 1110, 1131.  

The only remaining evidence in support of the claim consists 
of lay assertions.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

Thus, the Board concludes that entitlement to service 
connection for a chronic acquired lung disorder and chronic 
hepatitis is not warranted as the preponderance of the 
evidence is against the claims of entitlement to service 
connection.  See Hickson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a chronic acquired lung 
disorder and chronic hepatitis.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired lung 
disorder is denied.

Entitlement to service connection for chronic hepatitis is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

